Citation Nr: 0401326	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active military duty from April 1970 to 
June 1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office at 
Lincoln, Nebraska.  During the pendency of the appeal, the 
claims file was transferred to the Regional Office in St. 
Paul, Minnesota (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

VA medical records show t a diagnosis of hepatitis C in March 
2001.  In an addendum to a VA Agent Orange examination 
performed at that time, the diagnosis was delivered on the 
basis of test results that were positive for the hepatitis C 
antibody.  The addendum indicates that the veteran was told 
that he should be followed for the disease by his non-VA 
primary care physician.  In the report of a VA medical 
examination for diabetes mellitus performed in January 2002, 
a diagnosis of "[h]epatitis C positively" is stated.  
Likewise, September 2002 laboratory records and a letter sent 
to the veteran indicate that tests performed were positive 
for the hepatitis C antigen.  In the September 2002 letter, 
the veteran again is told that he should be followed for the 
disease by his primary care physician.  However, October 2002 
VA medical records reflect that liver function testing done 
at that time was normal and hepatitis C RNA testing was 
negative.  Likewise, private medical records in April 2001 
and the reports of genotype (serology and rapid microbiology) 
testing show hepatitis C RNA was at "less than detectable 
levels" and that the hepatitis C genotype, as stated in the 
test report, was "indeterminate."  The clinical notes 
question the validity of a hepatitis C diagnosis.

The current medical evidence indicates that the diagnosis of 
hepatitis C needs to be verified.  Under the VCAA, VA has a 
duty to secure a medical examination or opinion if such is 
necessary to decide a claim for VA benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4) (2003).  A need for 
a medical examination or opinion in the decision of the claim 
is considered to exist if the evidence contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

By this standard, a VA examination is required.  The record 
contains medical evidence that the veteran has hepatitis C.  
In addition, in a statement submitted in January 2003, the 
veteran indicated that while serving in Vietnam, he had 
contact with blood of wounded soldiers, a risk factor that 
was among those enumerated in a notice concerning his claim 
that the RO had sent him in December 2002, and sustained a 
dirty wound of the finger during an attack by the enemy upon 
his unit's base camp at Bien Hoa while he was acting as a 
perimeter guard.  Thus, the record indicates a reasonable 
possibility of the presence of a current disability related 
to his military service.  However, the evidence developed so 
far is not sufficient to permit an equitable decision on the 
claim.  Therefore, a VA medical examination must be performed 
on remand.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to a claim for VA benefits, and if 
the records could not be secured, must so notify the 
claimant.  The VCAA provides that when records needed to 
decide a claim are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
VA must give appropriate notice to the claimant if it is 
unable to obtain the records.  38 C.F.R. § 3.159(e).  

As noted above, the veteran has indicated that he had contact 
with the blood of others and sustained a dirty wound of the 
finger while serving in Vietnam.  In his January 2003 
statement, he relates that while performing his duties as a 
crew chief on a "UH-1 Helicopter 67N (OJT), we inserted and 
extracted troops in Hot and Cold Landing Zones (LZ) at times 
in with fresh troops and haul out wounded soldiers.  During 
our contract or battle sometimes we hauled out enemy 
soldiers."  In the same statement, he relates that "[a]t 
Bien Hoa Base Camp I was on duty as perimeter guard [and] we 
received incoming H & I fire, one round hit next to our 
bunker, I was hit left side with mainly dirt[,] sand[,] and 
gravel....To date I have only one very small piece left in my 
left index finger...."

On remand of the case, then, the RO should attempt to secure 
all of the service personnel records of the veteran 
concerning his service in Vietnam.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2),(3).

The Board finds that additional attempts to secure any 
additional medical records, dated from the time of the 
veteran's separation from service in June 1990 to the 
present.  On remand of the case, then, the RO should take 
action aimed at assembling a complete set of post-service 
medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be requested to 
identify all medical providers or 
facilities, VA, military, or private, 
that have treated him for any problem 
since his separation from service in June 
1990 and the dates of the treatment.  The 
RO should make efforts to obtain all 
records identified by the veteran's 
response that are not now part of the 
claims file and that the veteran does not 
submit himself.  The RO must document in 
the claims file the actions taken to 
secure this evidence and provide 
appropriate notice to the veteran 
regarding records identified by him that 
could not be obtained.  Efforts to obtain 
medical records in the custody of a 
federal department or agency must 
continue until it is reasonably certain 
that they do not exist or that further 
efforts to obtain them would be futile.  

3.  The RO should attempt to obtain the 
service personnel records of the veteran 
and the histories of his unit or units of 
assignment, as shown by the service 
personnel records, during the veteran's 
tour of duty in Vietnam from August 1971 
to July 1972.  Contact all possible 
custodians of these records, including 
the service department and the National 
Personnel Records Center, if necessary to 
accomplish this action.  The RO must 
document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran 
regarding records identified by him that 
could not be obtained.  

4.  Thereafter, the veteran should be 
afforded the appropriate VA examination 
to determine the etiology of hepatitis C, 
if found.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner.  Following a 
review of the service and postservice 
medical records, the examiner must state 
whether any diagnosed hepatitis C is 
related to his period of active military 
duty.  If no disability is found, or no 
link to military service is found, such 
findings and conclusions should be 
affirmatively stated and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The report prepared should be 
typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO should 
readjudicate the claim, to include 
consideration of 38 U.S.C.A. § 1154 (West 
2002).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case and 
afforded an appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

